 



EXHIBIT 10.12
KAYDON CORPORATION
2003 NON-EMPLOYEE DIRECTORS EQUITY PLAN
(Amended and Restated Effective October 25, 2007)
     1. Establishment, Purpose and Term of Plan. This Kaydon Corporation 2003
Non-Employee Directors Equity Plan (the “Plan”) shall be effective as of the
date of its approval by the stockholders of the Company (the “Effective Date”).
The purpose of this Plan is to advance the interests of the Company and its
stockholders by providing an incentive to attract and retain highly qualified
persons to serve as Non-Employee Directors of the Company and by creating
additional incentives for Non-Employee Directors to promote the growth and
profitability of the Company. This Plan shall continue in effect until the
earlier of its termination by the Board or the date on which all of the shares
of Stock available for issuance under the Plan have been issued and all
restrictions on such shares under the terms of the Plan and the agreements
evidencing Options granted under the Plan have lapsed.
     2. Definitions and Construction. Whenever used herein, the following terms
shall have their respective meanings set forth below:
“Board” means the Board of Directors of the Company.
“Change in Control” means the occurrence of any of the following events:
     (a) 50% Stock. The acquisition, by a person or Persons Acting as a Group,
of stock of the Company that together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of Company;
     (b) 35% Stock. The acquisition, by a person or Persons Acting as a Group,
of ownership of stock of the Company that constitutes 35% or more of the total
voting power of Company’s stock in a single transaction or within a twelve month
period ending with the most recent acquisition;
     (c) Directors. The majority of members of the Board being replaced during
any twelve month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election;
     (d) Assets. The acquisition, by a person or Persons Acting as a Group, of
the Company’s assets that have a total gross fair market value equal to or
exceeding forty percent (40%) of the total gross fair market value of Company’s
assets in a single transaction or within a twelve month period ending with the
most recent acquisition. For the purpose of this section, gross fair market
value means the value of the assets of the corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets; or
     (e) Merger. A reorganization, merger or consolidation of the Company, the
substantive effect of which is a Change in Control under any of subsections (a),
(b), (c) or (d) above, unless with or into a Permitted Successor.

 



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
     “Committee” means the Compensation Committee of the Board, or any other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.
     “Company” means Kaydon Corporation, a Delaware corporation, or any
successor corporation thereto.
     “Continuing Directors” are the individuals constituting the Board as of the
date this Amended and Restated Plan was adopted by the Board and any subsequent
directors whose election or nomination for election by the Company’s
stockholders was approved by a vote of two-thirds of the individuals who are
then Continuing Directors, but specifically excluding any individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as the term is used in Rule 14a-11 of
Regulation 14A issued under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.
     “Disability” means the Non-Employee Director: (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company. To the extent required hereunder, the determination of
Disability shall be made by a medical board certified physician selected by the
Company and acceptable to the Non-Employee Director (or the Non-Employee
Director’s legal representative, if one has been appointed), provided such
agreement as to acceptability shall not be unreasonably withheld.
     “Employee Benefit Plan” means any plan or program established by the
Company or a Subsidiary for the compensation or benefit of employees of the
Company or any of its Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Holder” means any Person who at the time this Amended and
Restated Plan was adopted by the Board was the beneficial owner of 20% or more
of the outstanding common stock of the Company; or the Company, a Subsidiary or
any Employee Benefit Plan of the Company or a Subsidiary or any trust holding
such common stock or other securities pursuant to the terms of an Employee
Benefit Plan.

2



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, as of any date, if there is then a public market
for the Stock, the closing price of the Stock as reported on the New York Stock
Exchange (“NYSE”) or such other national or regional securities exchange or
market system constituting the primary market for the Stock. If the relevant
date does not fall on a day on which the Stock is trading on NYSE or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date. If there is then no public market for
the Stock, the Fair Market Value on any relevant date shall be as determined by
the Committee without regard to any restriction other than a restriction which,
by its terms, will never lapse.
     “Option” means a right to purchase Stock, subject to adjustment as provided
in Section 4(b), pursuant to the terms and conditions of this Plan.
“Optionee” means a person who has been granted one or more Options.
     “Option Agreement” means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of an Option
granted to an Optionee.
     “Non-Employee Director” means a Director of the Company who meets the
qualifications set forth in Rule 16b-3(b)(3)(i).
     “Permitted Successor” means a corporation which, immediately following the
consummation of a transaction specified in the definition of “Change in Control”
above, satisfies each of the following criteria:
     (a) Stock. Sixty percent or more of the outstanding common stock of the
corporation and the combined voting power of the outstanding securities of the
corporation entitled to vote generally in the election of directors (in each
case determined immediately following the consummation of the applicable
transaction) is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of Company’s
outstanding common stock and outstanding securities entitled to vote generally
in the election of directors (respectively) immediately prior to the applicable
transaction;
     (b) Limitation. No Person other than an Excluded Holder beneficially owns,
directly or indirectly, 20% or more of the outstanding common stock of the
corporation or the combined voting power of the outstanding securities of the
corporation entitled to vote generally in the election of directors (for these
purposes the term Excluded Holder shall include the corporation, any subsidiary
of the corporation and any Employee Benefit Plan of the corporation or any such
subsidiary or any trust holding common stock or other securities of the
corporation pursuant to the terms of any such Employee Benefit Plan); and
     (c) Board. At least a majority of the board of directors is comprised of
Continuing Directors.
     “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Exchange Act.

3



--------------------------------------------------------------------------------



 



     “Persons Acting as a Group” means owners of a corporation that enters into
a merger, consolidation, purchase or acquisition of stock (or assets), or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock (or assets), or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time or as a result of the same public
offering, or purchase assets of the same corporation at the same time.
     “Restricted Stock” means any shares of Stock granted under Section 5(c) of
this Plan.
     “Restricted Stock Agreement” means a written agreement between the Company
and a Non-Employee Director setting forth the terms, conditions and restrictions
relating to Shares of Restricted Stock granted to such director.
     “Retirement” means a voluntary Termination of Service by a Non-Employee
Director that occurs on or after the director’s sixty-fifth (65th) birthday.
     “Rule 16b-3” means Rule 16b-3 as promulgated under the Exchange Act, as
amended from time to time, or any successor rule or regulation.
     “Stock” means the common stock, par value $0.10 per share, of the Company,
as adjusted from time to time in accordance with Section 4(b).
     “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.
     “Termination of Service” means a cessation of the director’s service on the
Board for any reason, including, but not limited to, a cessation of service due
to resignation, death, Disability, Retirement or non-reelection to the Board.
     3. Administration. This Plan shall be administered by the Committee. All
questions of interpretation of the Plan or of any Option or Restricted Stock
shall be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Option or
Restricted Stock. Except as otherwise provided herein, the Committee shall have
no authority, discretion, or power to (a) select the Non-Employee Directors who
will receive Options, (b) set the exercise price of the Options, (c) determine
the number of shares of Stock to be subject to an Option, (d) determine the
number of shares of Restricted Stock to be granted, (e) determine the time at
which an Option or shares of Restricted Stock shall be granted, (f) establish
the duration of an Option, or (g) alter any other terms or conditions specified
in the Plan, except in the sense of administering the Plan subject to the
provisions of the Plan.
     4. Shares Subject to Plan.
     (a) Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of shares of Stock that may be

4



--------------------------------------------------------------------------------



 



issued under the Plan, pursuant to Options or in the form of Shares of
Restricted Stock awarded hereunder, shall be three hundred thousand (300,000)
and shall consist of authorized but unissued shares or reacquired shares of
Stock or any combination thereof. If an outstanding Option for any reason
expires or is terminated or canceled or if shares of Restricted Stock are
forfeited for any reason, the shares of Stock allocable to the unexercised
portion of such Option, or such forfeited shares of Restricted Stock shall again
be available for issuance under this Plan.
     (b) Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to this Plan, to any outstanding Options (including their exercise price), to
any previously issued shares of Restricted Stock and to the number of Options or
Shares of Restricted Stock that may be granted pursuant to Section 5. If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Options are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Change in Control) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Options to provide that such Options are exercisable for New Shares.
In the event of any such amendment, the number of shares subject to, and the
exercise price of, the outstanding Options shall be adjusted in a fair and
equitable manner as determined by the Committee, in its sole discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4(b) shall be rounded down to the nearest whole number,
and in no event may the exercise price of any Option be decreased to an amount
less than the par value, if any, of the stock subject to the Option.
5. Automatic Grant of Options and/or Restricted Stock.
     (a) Options. Options shall be granted only to a person who, at the time of
grant, is a Non-Employee Director. Options shall be nonstatutory stock options,
which means that they will not be treated as “incentive stock options” within
the meaning of Section 422(b) of the Code.
     (b) Initial Option Grant. Subject to execution by a Non-Employee Director
of an Option Agreement, a person who first becomes a Non-Employee Director
within the six month period immediately following an annual meeting of the
Company’s stockholders shall be granted an initial Option to purchase five
thousand (5,000) shares of Stock as of the date such person is initially elected
or appointed (the “Initial Grant Date”); provided, however, that a person
serving as a director of the Company who does not qualify as an Non-Employee
Director shall not receive an initial Option in the event that such person
subsequently becomes a Non-Employee Director. In addition, a person who becomes
a Non-Employee Director after the six-month period following an annual meeting
of the Company’s stockholders shall not receive an initial Option.
     (c) Annual Option and Restricted Stock Grant. Subject to execution by a
Non-Employee Director of an Option Agreement and a Restricted Stock Agreement,
each Non-Employee Director (including any director of the Company who previously
did not qualify as a Non-Employee Director but who subsequently becomes an
Non-Employee Director) who is a Non-Employee Director on the day following the
annual meeting of

5



--------------------------------------------------------------------------------



 



stockholders of the Company shall be granted on the day immediately following
such annual meeting of stockholders (the “Annual Grant Date”), commencing with
the Annual Grant Date in 2003, an Option to purchase three thousand five hundred
(3,500) shares of Stock and one thousand (1,000) shares of Restricted Stock.
     6. Terms and Conditions of Options. Options shall be evidenced by an Option
Agreement specifying the number of shares of Stock covered, in such form as the
Committee shall from time to time approve. Option Agreements may incorporate all
or any of the terms of this Plan by reference and shall comply with and be
consistent with the following terms and conditions:
     (a) Exercise Price. The exercise price per share of Stock subject to an
Option shall be the Fair Market Value of a share of Stock on the Initial Grant
Date or the Annual Grant Date, as applicable.
     (b) Exercisability. Each Initial Option shall become exercisable as to the
following number of shares on the anniversaries of the Initial Grant Date set
forth below:

      Number of Shares   Anniversary
1,000
  First anniversary of Initial Grant Date
2,000
  Second anniversary of Initial Grant Date
3,000
  Third anniversary of Initial Grant Date
4,000
  Fourth anniversary of Initial Grant Date
5,000
  Fifth anniversary of Initial Grant Date

Each Annual Option shall become exercisable as to the following number of shares
on the anniversaries of the Annual Grant Date set forth below:

      Number of Shares   Anniversary
700
  First anniversary of Annual Grant Date
1,400
  Second anniversary of Annual Grant Date
2,100
  Third anniversary of Annual Grant Date
2,800
  Fourth anniversary of Annual Grant Date
3,500
  Fifth anniversary of Annual Grant Date

Notwithstanding the foregoing, if a Non-Employee Director incurs a Termination
of Service other than due to death, Disability or Retirement, any Options that
are not exercisable at the date of such Termination of Service shall never
become exercisable and shall be immediately forfeited. If a Non-Employee
Director incurs a Termination of Service due to Disability or Retirement, any
Options held by such person shall continue to become exercisable in accordance
with the foregoing schedule, but the exercise thereof shall be subject to the
provisions of Section 6(c) below, and, in addition, any Options shall be
cancelled and forfeited if the Committee at any time thereafter determines that
the former Non-Employee Director has engaged in any activity detrimental to the
interests of the Company.
     (c) Expiration of Options. Each Option shall terminate and cease to be
exercisable on the first to occur of the following events:

6



--------------------------------------------------------------------------------



 



     (i) the date which is the tenth (10th) anniversary of the applicable Grant
Date unless earlier terminated pursuant to clause (iii) below or pursuant to the
terms of the applicable Option Agreement;
     (ii) the expiration of one (1) month from the date of a person’s
Termination of Service for any reason other than death, Disability or
Retirement; or
     (iii) the expiration of five (5) years from the date of a person’s death,
whether before or after a Termination of Service.
     (d) Acceleration of Exercisability. If an Optionee incurs a Termination of
Service due to death or dies following a Termination of Service while holding
Options that are unexercisable, then 100% of his or her Options shall
immediately become exercisable. The exercisability of Options shall also be
accelerated as provided in Section 8.
     (e) Payment of Exercise Price. Except as otherwise provided below, payment
of the exercise price for the number of shares of Stock being purchased pursuant
to any Option shall be made (i) in cash, by check, or cash equivalent, (ii) by
tender to the Company of shares of Stock owned by the Optionee having a Fair
Market Value not less than the exercise price or (iii) by any combination
thereof. Notwithstanding the foregoing, an Option may not be exercised by tender
to the Company of shares of Stock to the extent such tender of Stock would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. Unless otherwise provided by
the Board, an Option may not be exercised by tender to the Company of shares of
Stock unless such shares either have been owned by the Optionee for more than
six (6) months or were not acquired, directly or indirectly, from the Company.
     (f) Tax Withholding. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Company with respect to such Option or the shares acquired upon exercise
thereof. Alternatively or in addition, in its sole discretion, the Company shall
have the right to require the Optionee to make adequate provision for any such
tax withholding obligations of the Company arising in connection with the Option
or the shares acquired upon exercise thereof. The Company shall have no
obligation to deliver shares of Stock until the Company’s tax withholding
obligations have been satisfied.
     (g) Nontransferability of Options; Exercise Following Death. No Option
shall be assignable or transferable by the Optionee, except by will or by the
laws of descent and distribution or pursuant to a “qualified domestic relations
order” (as defined in the Code). During the lifetime of the Optionee, an Option
shall be exercisable only by the Optionee, the Optionee’s guardian or legal
representative or an alternate payee pursuant to a qualified domestic relations
order.

7



--------------------------------------------------------------------------------



 



     7. Terms and Conditions of Restricted Stock. Shares of Restricted Stock
shall be subject to restrictions on transferability and on the right of a
Non-Employee Director to receive certificates evidencing Shares of Restricted
Stock, as set forth in a Restricted Stock Agreement in such form as the
Committee shall from time to time approve. Subject to such restrictions and the
provisions of such Restricted Stock Agreement and this Plan, Non-Employee
Directors who receive awards of Restricted Stock shall have all of the rights of
a stockholder with respect to such Shares of Restricted Stock. Restricted Stock
granted under this Plan may be evidenced in such manner as the Committee may
deem appropriate, including, without limitation, book-entry registration or
issuance of stock certificates.
     (a) Forfeiture. Except as otherwise determined by the Committee, if a
Non-Employee Director incurs a Termination of Service other than by reason of
death, Disability or Retirement, all Shares of Restricted Stock theretofore
awarded which are still subject to restrictions shall upon such Termination of
Service be forfeited and transferred back to the Company. In addition, if a
former Non-Employee Director continues to hold Restricted Stock following his or
her Termination of Service due to his or her Retirement, the Shares of
Restricted Stock which remain subject to restrictions shall nonetheless be
forfeited and transferred back to the Company if the Committee at any time
thereafter determines that the former Non-Employee Director has engaged in any
activity detrimental to the interests of the Company.
     (b) Lapse of Restrictions. The restrictions on transferability and any
other restrictions contained in a Restricted Stock Agreement shall lapse with
respect to one-fifth (1/5th) of the Shares of Restricted Stock awarded to a
Non-Employee Director on each January 5th following the Annual Grant Date for
such award, so that at the fifth (5th) such January 5th following the Annual
Grant Date of an award of Restricted Stock, all Shares shall be free of, and no
longer subject to, any restrictions. The lapse of restrictions on
transferability and any other restrictions contained in a Restricted Stock
Agreement shall also be accelerated as provided in Sections 7(d) and 8.
     (c) Delivery of Shares. At the time all restrictions have lapsed with
respect to Shares covered by an award of Restricted Stock, the Company shall
deliver the Shares as to which such restrictions have lapsed as follows:
     (i) if an assignment to a trust has been made, to such trust; or
     (ii) if the Restricted Period has expired by reason of death and a
beneficiary has been designated in a form approved by the Company, to the
beneficiary so designated; or
     (iii) in all other cases, to the Participant or the legal representative of
the Participant’s estate.
     (d) Acceleration of Lapsing Only Upon Death or Disability. Notwithstanding
the provisions of Section 7(b), if an Non-Employee Director incurs a Termination
of Service due to death or Disability, or if a former Non-Employee Director dies
following a Termination of Service, then all restrictions in effect at the date
of such Termination of Service or at such date of death shall immediately lapse
and all Shares shall be free of, and no longer subject to, any restrictions. If
a Non-Employee Director

8



--------------------------------------------------------------------------------



 



incurs a Termination of Service due to Retirement, any restrictions on Shares of
Restricted Stock remaining at the time of Retirement shall continue in effect
and shall lapse as provided in Section 7(b).
     (e) Tax Withholding. The Company shall have the right to require a
Non-Employee Director to make adequate provision for any federal, state, local
or foreign taxes, if any, required by law to be withheld by the Company with
respect to the income realized by such director as a result of the lapsing of
restrictions with respect to Shares of Restricted Stock. The Company shall have
no obligation to deliver Shares of Stock that were previously Restricted Stock
until the Company’s tax withholding obligations have been satisfied.
     8. Change in Control. In the event of a Change in Control, (i) any
unexercisable Options shall be immediately exercisable and vested in full and
(ii) all restrictions relating to any Shares of Restricted Stock shall lapsed
and be of no further effect, as of the date thirty (30) days prior to the date
of the Change in Control. The exercise or vesting of any Option and the lapsing
of restrictions with respect to Shares of Restricted Stock that results solely
by reason of this Section 8, shall be conditioned upon the consummation of the
Change in Control. In addition, the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may either assume the Company’s rights and obligations
under outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiring Corporation’s stock. Any Options which are
neither assumed or substituted for by the Acquiring Corporation in connection
with the Change in Control nor exercised as of the date of the Change in Control
shall terminate and cease to be outstanding effective as of the date of the
Change in Control.
     9. Issuance of Stock. The issuance or delivery of any Option or any shares
of Stock upon the exercise of an Option or the lapsing of restrictions on
Restricted Stock may be postponed by the Company for any period required to
comply with any applicable requirements under the federal securities laws, any
applicable listing requirement of the NYSE or any other requirements of
applicable laws or regulations. The Company is not obligated to deliver or issue
any shares of Stock if such delivery or issuance would constitute a violation of
any provision of any law or regulation or any rule of the NYSE. So long as the
Company’s Stock is listed on the NYSE, issuance of any Shares of Stock pursuant
to an Option, or of any Shares of Restricted Stock, is conditioned on such
Shares to be issued also being listed on the NYSE. In addition, if at any time
counsel to the Company is of the opinion that the sale or issuance of Shares of
Restricted Stock or Shares of Stock pursuant to exercise of an Option is or may
be unlawful under the circumstances, the Company shall have no obligation to
make such sale or issuance, and the right of an Optionee to exercise an Option,
shall be suspended until, in the opinion of the Company’s counsel, such sale or
issuance is lawful. No such suspension shall extend the period of time during
which an Option must be exercised under Section 6(c).
     10. Termination or Amendment of Plan. The Board may terminate or amend the
Plan at any time. However, subject to changes in the law or other legal
requirements that would permit otherwise, without the approval of the Company’s
stockholders, there shall be (i) no increase in the total number of shares of
Stock that may be issued under the Plan, except by operation of the provisions
of Section 4(b), (ii) no change in the number of Options and Shares of
Restricted Stock that will be granted pursuant to Section 5(b) and (c), and
(iii) no expansion in the class of persons eligible to receive Options or Shares
of Restricted Stock. Furthermore, to

9



--------------------------------------------------------------------------------



 



the extent required by Rule 16b-3, provisions of the Plan addressing eligibility
to participate in the Plan and the amount, price and timing of Options shall not
be amended more than once every six (6) months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder. In any event, no termination or amendment of
this Plan may adversely affect any outstanding Option or Shares of Restricted
Stock without the consent of the Non-Employee Director, unless such amendment is
necessary to comply with applicable laws or regulations. This Plan shall
terminate on April 30, 2013, and no further Options or shares of Restricted
Stock shall be granted pursuant to this Plan after such date.
     11. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Plan. Except when otherwise indicated by the context, the singular shall include
the plural, the plural shall include the singular, and use of the term “or”
shall not be exclusive. This Plan shall be governed by the law of the State of
Delaware, regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws.
CERTIFICATION
     The undersigned Secretary of the Company certifies that the foregoing
Kaydon Corporation 2003 Non-Employee Directors Equity Plan was duly adopted by
the Board on March 19, 2003, and approved by the stockholders of Kaydon
Corporation on May 9, 2003. The undersigned Secretary of the Company further
certifies that this Amended and Restated version of the Plan was adopted and
made effective by the Board on October 25, 2007, in compliance with the
provision of Section 10 hereof in an manner not requiring approval of the
stockholders of Kaydon Corporation.

     
/s/ John F. Brocci
   
 
John F. Brocci, Secretary
   

10